Exhibit 10.6

 

 

January 31, 2014

 

Hojabr Alimi

[Address]

 

Dear Hoji:

 

This letter references and incorporates by such reference in its entirety the
terms of your March 21, 2013 employment agreement with Ruthigen, Inc., Oculus’
currently wholly owned Delaware subsidiary, as filed with the SEC as an exhibit
to the Ruthigen Form S-1 (the “Employment Agreement”). Under your leadership as
Ruthigen Chairman and CEO, Ruthigen is intended to have an initial public
offering (an “IPO”). Please be advised that this is confirmation that the
Special Transaction Committee of Oculus Innovative Sciences, Inc. (“STC”) has
determined as follows with regard to certain of the severance benefits set forth
in your Employment Agreement. If (i) an IPO does not occur , (ii) you cease
being employed by Ruthigen because Ruthigen is bankrupt or otherwise insolvent,
and (iii) Ruthigen severance benefits are due to you under the Employment
Agreement but Ruthigen lacks the financial resources to pay same, then Oculus
will (x) pay you $385,000 in the manner set forth in the last sentence of
Section 5.3(b)(i) of the Employment Agreement (the “Oculus Severance Payment
Obligation”); provided that the Oculus Severance Payment Obligation is expressly
subject to the same terms and conditions as apply to Ruthigen’s payment thereof
as set forth in the Employment Agreement. If there is any amendment or
modification to the Employment Agreement as filed with the SEC after the date
hereof of which Oculus does not specifically approve in writing, the Oculus
Severance Payment Obligation shall immediately be void and no longer in effect.

 

Please acknowledge your agreement to the foregoing by signing in the space below
for your signature and return same to me no later than January 31, 2014.

 

Sincerely,

 

 

/s/ Jim Schutz                          

Jim Schutz

President and CEO

Oculus Innovative Sciences, Inc.

 

I agree to the foregoing.

 

 

/s/ Hojabr Alimi                      

Hojabr Alimi

